Nebraska Advance Sheets
938	287 NEBRASKA REPORTS



                      State of Nebraska,           appellee, v.
                       Michael W. Ryan,            appellant.
                                    ___ N.W.2d ___

                         Filed April 18, 2014.    No. S-12-215.

 1.	 Postconviction: Appeal and Error. In appeals from postconviction proceedings,
      an appellate court independently resolves questions of law.
  2.	 ____: ____. Whether a movant has failed to state a claim for postconviction relief
      is a question of law.
 3.	 Jurisdiction: Words and Phrases. Strictly speaking, “jurisdiction” refers to a
      court’s adjudicatory authority. Accordingly, the term “jurisdictional” properly
      applies only to prescriptions delineating the classes of cases (subject matter juris-
      diction) and the persons (personal jurisdiction) implicating that authority.
 4.	 Constitutional Law: Judgments: Postconviction: Jurisdiction. Whether a fac-
      tual circumstance exists whereby the judgment is void or voidable under the
      state or U.S. Constitution is an element of a claim for postconviction relief, not a
      jurisdictional prerequisite.
 5.	 Judgments: Sentences: Postconviction. Method-of-execution claims do not
      challenge the underlying conviction or the sentence itself (which is the judg-
      ment in a criminal case); so, a method-of-execution claim, even if successful,
      would not render the judgment void or voidable, as required by Neb. Rev. Stat.
      § 29-3001 (Cum. Supp. 2012).

  Appeal from the District Court for Richardson County:
Daniel E. Bryan, Jr., Judge. Affirmed.
  James R. Mowbray and Robert W. Kortus, of Nebraska
Commission on Public Advocacy, for appellant.
  Jon Bruning, Attorney General, and James D. Smith for
appellee.
      Michael W. Ryan, pro se.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
and Miller-Lerman, JJ., and Inbody, Chief Judge.
      Connolly, J.
                        SUMMARY
   Michael W. Ryan, convicted of first degree murder and sen-
tenced to death,1 moved for postconviction relief. The district

 1	
      See State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).
                         Nebraska Advance Sheets
	                                STATE v. RYAN	939
	                              Cite as 287 Neb. 938

court dismissed his motion without an evidentiary hearing.
Because Ryan’s motion failed to state a claim for postcon-
viction relief, either because his claims were without legal
basis or because they were not cognizable in postconviction,
we affirm.

                      BACKGROUND
                  Factual and P rocedural
                         Background
   We affirmed Ryan’s conviction and sentence on direct
appeal.2 The underlying facts are long and brutal and need not
be repeated here. Since our affirmance, Ryan has filed two
other postconviction motions, both of which were denied.3
Ryan also filed for federal habeas relief, which the federal
courts denied.4 We have, at various times, ordered Ryan to be
executed, but each time we subsequently stayed the execution.
Our last order scheduling Ryan’s execution was January 11,
2012, but following Ryan’s motion for postconviction relief,
filed on February 13, and subsequent emergency motion for
a stay, we again stayed Ryan’s execution. The district court
dismissed Ryan’s motion without an evidentiary hearing, and
he appealed.

               District Court’s Order Dismissing
                 Ryan’s Postconviction Motion
   In its order dismissing Ryan’s motion, the court set forth
each of Ryan’s alleged grounds for postconviction relief, which
we summarize as follows:
1. 
   The State illegally obtained stolen thiopental, in violation of
    Nebraska law. The State’s attempt to use that drug to con-
    duct Ryan’s execution denies Ryan due process and equal
    protection under both the state and federal Constitutions.

 2	
      See id.
 3	
      See, State v. Ryan, 257 Neb. 635, 601 N.W.2d 473 (1999), abrogated,
      State v. Mata, 275 Neb. 1, 745 N.W.2d 229 (2008); State v. Ryan, 248 Neb.
405, 534 N.W.2d 766 (1995).
 4	
      See Ryan v. Clarke, 281 F. Supp. 2d 1008 (D. Neb. 2003), affirmed 387
F.3d 785 (8th Cir. 2004).
    Nebraska Advance Sheets
940	287 NEBRASKA REPORTS



2. 
   The State’s pattern of bad faith in seeking an execution date
    for Ryan denies Ryan due process under both the state and
    federal Constitutions.
3.  he Legislature passed 2009 Neb. Laws, L.B. 36, which
   T
    changed Ryan’s “final” sentence by mitigating the method
    of execution from electrocution to lethal injection, and is
    in violation of the Board of Pardons’ exclusive commuta-
    tion power and the separation of powers provisions of the
    state Constitution.
4.  he Legislature’s passing of L.B. 36 was an improper abdi-
   T
    cation and delegation of its exclusive authority to determine
    the particular quantity and type of drugs to be used in lethal
    injection, in violation of the separation of powers provisions
    in the state Constitution.
5.  he Legislature’s passing of L.B. 36 changed the method of
   T
    execution to lethal injection and, along with the Nebraska
    Department of Correctional Services’ creating a new execu-
    tion protocol after Ryan’s conviction became final, vio-
    lates the Ex Post Facto Clauses of both the state and fed-
    eral Constitutions.
   In dismissing Ryan’s motion, the court observed that “it
[could] only enter relief in cases where a prisoner in custody
under sentence assert[ed] facts that claim[ed] a right to be
released on grounds that there was a denial or infringement of
state or federal constitutional rights that would render the judg-
ment of conviction void or voidable.” The court characterized
Ryan’s alleged grounds for relief as “not deal[ing] with the
judgement [sic] of the death sentence,” but, rather, “deal[ing]
with the method of inflicting the death penalty.” Thus, the
court observed, Ryan’s claims were not cognizable in postcon-
viction.5 The court therefore dismissed Ryan’s motion without
an evidentiary hearing.
                 ASSIGNMENT OF ERROR
   Ryan assigns, restated, that the district court erred in dis-
missing his motion for postconviction relief without an eviden-
tiary hearing.

 5	
      See, Mata, supra note 3; State v. Moore, 272 Neb. 71, 718 N.W.2d 537
      (2006).
                        Nebraska Advance Sheets
	                                STATE v. RYAN	941
	                              Cite as 287 Neb. 938

                  STANDARD OF REVIEW
   [1,2] In appeals from postconviction proceedings, we inde-
pendently resolve questions of law.6 Whether a movant has
failed to state a claim for postconviction relief is a question
of law.7

                            ANALYSIS
   As an initial matter, the parties dispute whether the court
dismissed Ryan’s motion on jurisdictional grounds. A review of
the court’s order suggests that the court understood its ruling to
be based on jurisdictional grounds. Relying on our decision in
State v. Lotter,8 the court stated that Neb. Rev. Stat. § 29-3001
(Cum. Supp. 2012) limited its jurisdiction to grant postconvic-
tion relief. And because the court concluded that Ryan was not
entitled to postconviction relief under § 29-3001, it dismissed
his motion.
   [3] In Lotter, citing a Nebraska Court of Appeals decision, we
stated that “[a]bsent a factual circumstance whereby the judg-
ment is void or voidable under the state or U.S. Constitution,
the court has no jurisdiction to grant postconviction relief.”9
Our language, however, was imprecise. Courts, including this
court,10 have frequently used the term “jurisdiction” too loose-
ly.11 Strictly speaking, “‘[j]urisdiction’ refers to ‘a court’s adju-
dicatory authority.’”12 “Accordingly, the term ‘jurisdictional’
properly applies only to ‘prescriptions delineating the classes

 6	
      See, e.g., State v. Dragon, ante p. 519, 843 N.W.2d 618 (2014).
 7	
      See State v. Edwards, 284 Neb. 382, 821 N.W.2d 680 (2012).
 8	
      State v. Lotter, 278 Neb. 466, 771 N.W.2d 551 (2009).
 9	
      Id. at 475, 771 N.W.2d at 559 (citing State v. Murphy, 15 Neb. Ct. App. 398,
      727 N.W.2d 730 (2007)). See, also, State v. Boppre, 280 Neb. 774, 790
N.W.2d 417 (2010).
10	
      See, e.g., Nebraska Republican Party v. Gale, 283 Neb. 596, 812 N.W.2d
273 (2012).
11	
      See, e.g., Arbaugh v. Y & H Corp., 546 U.S. 500, 126 S. Ct. 1235, 163
L. Ed. 2d 1097 (2006); State v. Armstrong, 146 Idaho 372, 195 P.3d 731
      (Idaho App. 2008).
12	
      Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 160, 130 S. Ct. 1237, 176
L. Ed. 2d 18 (2010).
    Nebraska Advance Sheets
942	287 NEBRASKA REPORTS



of cases (subject matter jurisdiction) and the persons (per-
sonal jurisdiction)’ implicating that authority.”13 Here, the court
clearly had both.
   [4] Whether a factual circumstance exists whereby the judg-
ment is void or voidable under the state or U.S. Constitution is
an element of a claim for postconviction relief, not a jurisdic-
tional prerequisite. Thus, where such a circumstance is lacking,
the proper course is to dismiss for failure to state a claim, not
for lack of jurisdiction. And here, despite the labeling confu-
sion, that is effectively what the court did. We review de novo
that determination.14
   [5] As set forth above, Ryan’s motion contained five claims
for postconviction relief. The district court characterized all
of Ryan’s claims as “deal[ing] with the method of inflicting
the death penalty.” If that characterization is correct, Ryan’s
claims would not be cognizable in postconviction.15 This is
because such claims do not challenge the underlying convic-
tion or the sentence itself (which is the judgment in a criminal
case16); so, a method-of-execution claim, even if successful,
would not render the judgment void or voidable, as required by
§ 29-3001(1).17
   We agree with the court’s characterization with one excep-
tion. Ryan’s second claim challenges whether the State can put
him to death at all, no matter the method. Ryan argues that
the State, through its alleged dilatory conduct and schedul-
ing of “sham executions,” violated his due process rights and
effectively forfeited its right to execute him.18 This claim is
not a method-of-execution claim. Nevertheless, on our de novo
review, we conclude that this claim does not state a claim for


13	
      Id., 559 U.S. at 160-61.
14	
      See Edwards, supra note 7.
15	
      See Moore, supra note 5.
16	
      See, e.g., State v. Jiminez, 283 Neb. 95, 808 N.W.2d 352 (2012).
17	
      See Moore, supra note 5.
18	
      See brief for appellant at 33.
                         Nebraska Advance Sheets
	                                 STATE v. RYAN	943
	                               Cite as 287 Neb. 938

postconviction relief. Despite Ryan’s argument to the contrary,
his claim appears to be similar to the claim we rejected in State
v. Moore.19 And the only authority he provides for his claim is
either inapposite or not authority at all.20
   As for Ryan’s other four claims, we agree with the court’s
characterization: they are method-of-execution claims.
Ryan agrees that the first claim is a method-of-execution
claim, but disagrees as to the other three. Our review of
his motion and brief, however, indicates that they too are
method-of-­xecution claims. Ryan’s third claim alleges that
            e
the Legislature improperly commuted his sentence “by miti-
gating the method of execution from electrocution to lethal
injection.” Ryan’s fourth claim alleges that the Legislature
improperly delegated its responsibility “to determine the par-
ticular quantity and type of drug(s) to be used in lethal
injection” to the executive branch. And Ryan’s fifth claim
alleges that the change to lethal injection violated the ex
post facto provisions of the federal and state Constitutions.
Each of these claims takes issue (in different ways) with the
method of execution, not the sentence of death. Thus, they are
method-of-execution claims.
   As the court recognized, we held in State v. Moore that
such claims are not cognizable in postconviction.21 There, the
defendant’s petition for postconviction relief challenged the
electrocution protocol for implementing the death penalty. We
observed that the defendant’s petition did not challenge “either

19	
      State v. Moore, 256 Neb. 553, 591 N.W.2d 86 (1999).
20	
      See, Baze v. Rees, 553 U.S. 35, 128 S. Ct. 1520, 170 L. Ed. 2d 420 (2008)
      (citing Francis v. Resweber, 329 U.S. 459, 67 S. Ct. 374, 91 L. Ed. 422
      (1947)); Johnson v. Bredesen, 558 U.S. 1067, 130 S. Ct. 541, 175 L.
      Ed. 2d 552 (2009) (Stevens, J., statement respecting denial of certiorari;
      Breyer, J., joins); Thompson v. McNeil, 556 U.S. 1114, 129 S. Ct. 1299,
      173 L. Ed. 2d 693 (2009) (Stevens, J., statement respecting denial of
      certiorari); Lackey v. Texas, 514 U.S. 1045, 115 S. Ct. 1421, 131 L. Ed.
2d 304 (1995) (Stevens, J., memorandum respecting denial of certiorari;
      Breyer, J., agrees).
21	
      Moore, supra note 5.
    Nebraska Advance Sheets
944	287 NEBRASKA REPORTS



his underlying conviction or the judgment of a sentence of
death.”22 We concluded, after reviewing the U.S. Supreme
Court’s cases in Nelson v. Campbell23 and Hill v. McDonough,24
that the defendant’s claim was not cognizable in postconvic-
tion, which is reserved for claims which would render the judg-
ment void or voidable.25
   We logically reaffirmed that holding in several cases since;
namely, in State v. Torres,26 State v. Ellis,27 and State v. Mata,28
in which we held that the method of execution is separate
from the sentence of death. Though those cases arose on direct
appeal, it follows that because the method of execution is sepa-
rate from the sentence, a challenge to the method of execution
would not render the sentence void or voidable. So, such chal-
lenges are not cognizable in postconviction.
   But Ryan seeks to change our law, or at least how it applies
in this particular case. Ryan argues that State v. Moore was
wrong, in that it misinterpreted the U.S. Supreme Court’s
decisions in Nelson and Hill and incorrectly held that method-
of-execution claims could not be brought in postconviction.
Ryan also argues that Moore is no longer controlling because
there have been changes in Nebraska’s laws regarding the
death penalty, which under the reasoning of Nelson and Hill,
affect whether a method-of-execution claim is cognizable in
postconviction.
   Ryan relies on Nelson and Hill, both of which address the
proper avenue (federal habeas or 42 U.S.C. § 1983 (2006))

22	
      Id. at 78, 718 N.W.2d at 543.
23	
      Nelson v. Campbell, 541 U.S. 637, 124 S. Ct. 2117, 158 L. Ed. 2d 924
      (2004).
24	
      Hill v. McDonough, 547 U.S. 573, 126 S. Ct. 2096, 165 L. Ed. 2d 44
      (2006).
25	
      See Moore, supra note 5.
26	
      State v. Torres, 283 Neb. 142, 812 N.W.2d 213 (2012), cert. denied ___
      U.S. ___, 133 S. Ct. 244, 184 L. Ed. 2d 129.
27	
      State v. Ellis, 281 Neb. 571, 799 N.W.2d 267 (2011).
28	
      Mata, supra note 3.
                         Nebraska Advance Sheets
	                                 STATE v. RYAN	945
	                               Cite as 287 Neb. 938

for bringing particular method-of-execution claims in fed-
eral court. We first note that we, like Ryan, agree that these
cases are informative here. Both cases involved method-of-
execution claims. Both cases noted that claims challenging the
fact of the conviction or the duration of the sentence must be
brought in federal habeas because they fall within the “core”
of habeas corpus.29 Such claims, by analogy, would be cog-
nizable in postconviction because, if meritorious, they would
render the judgment void or voidable. And in both cases, the
Court discussed circumstances leading it to conclude that the
particular claim did not attack the conviction or sentence and
therefore was proper under § 1983.30 Because of Ryan’s reli-
ance on Nelson and Hill, we believe it helpful to set out in
depth the facts and reasoning from both cases.
   In Nelson v. Campbell, the petitioner, through § 1983, chal-
lenged a particular aspect of Alabama’s lethal injection pro-
tocol.31 Specifically, the petitioner challenged Alabama’s use
of a “‘cut-down’” procedure to access his veins as cruel and
unusual under the Eighth Amendment. The issue was whether
§ 1983 was the appropriate avenue to bring the claim or
whether it sounded in federal habeas.32
   The U.S. Supreme Court first noted that a prisoner must
bring his claim in federal habeas when it challenges “the fact
of his conviction or the duration of his sentence,” but that he
may bring his claim in § 1983 when it “merely challenge[s]
the conditions of [his] confinement.”33 After observing that
it had not yet had occasion to consider how to characterize a
method-of-execution claim, the Court explained that it was not
a simple matter:
      Neither the “conditions” nor the “fact or duration” label
      is particularly apt. A suit seeking to enjoin a particular

29	
      See, Hill, supra note 24; Nelson, supra note 23.
30	
      See id.
31	
      Nelson, supra note 23.
32	
      Id., 541 U.S. at 639.
33	
      Id., 541 U.S. at 643.
    Nebraska Advance Sheets
946	287 NEBRASKA REPORTS



      means of effectuating a sentence of death does not directly
      call into question the “fact” or “validity” of the sentence
      itself—by simply altering its method of execution, the
      State can go forward with the sentence. . . . On the
      other hand, imposition of the death penalty presupposes
      a means of carrying it out. In a State such as Alabama,
      where the legislature has established lethal injection as
      the preferred method of execution, . . . a constitutional
      challenge seeking to permanently enjoin the use of lethal
      injection may amount to a challenge to the fact of the
      sentence itself. A finding of unconstitutionality would
      require statutory amendment or variance, imposing sig-
      nificant costs on the State and the administration of its
      penal system. And while it makes little sense to talk of
      the “duration” of a death sentence, a State retains a sig-
      nificant interest in meting out a sentence of death in a
      timely fashion.34
   The Court, however, concluded that “[w]e need not reach
here the difficult question of how to categorize method-of-­
execution claims generally.”35 It reasoned that, had the cut-
down procedure been used for some other purpose than to
execute the petitioner (say, for medical treatment), a claim
that such a procedure was unconstitutional would sound in
§ 1983. The Court saw no reason to treat the claim differently
just because it was a precursor to an execution. Moreover,
the court observed that the cut-down procedure was not statu-
torily mandated and that the petitioner conceded there were
acceptable alternatives to gain access to his veins.36 Had that
not been the case, however, the Court noted that he “might
have a stronger argument that success on the merits, coupled
with injunctive relief, would call into question the death sen-
tence itself.”37 The Court concluded that in those particular

34	
      Id., 541 U.S. at 644.
35	
      Id.
36	
      Id.
37	
      Id., 541 U.S. at 645.
                          Nebraska Advance Sheets
	                               STATE v. RYAN	947
	                             Cite as 287 Neb. 938

circumstances, the petitioner’s claim was cognizable under
§ 1983.38
   In Hill v. McDonough, the petitioner, again through § 1983,
challenged the constitutionality of a three-drug sequence likely
to be used by Florida to execute him.39 Hill presented the same
basic issue as in Nelson: whether the claim should be brought
as a federal habeas claim or as a § 1983 claim.40
   After setting forth the general propositions regarding when a
claim sounds in federal habeas as opposed to § 1983, the Court
looked toward its earlier decision in Nelson. The Court stated
that the issue in Nelson was “whether a challenge to a lethal
injection procedure must proceed as a habeas corpus action”
and that “Nelson did not decide this question.”41 The Court
emphasized that Nelson was not required to answer that ques-
tion because “[t]he lawsuit at issue, as the Court understood
the case, did not require an injunction that would challenge
the sentence itself.”42 And the Court later stated again that
“[t]he suit [in Nelson] did not challenge an execution proce-
dure required by law, so granting relief would not imply the
unlawfulness of the lethal injection sentence.”43
   The Court concluded that the same was true in Hill: “Here,
as in Nelson, [the petitioner’s] action if successful would not
necessarily prevent the State from executing him by lethal
injection.”44 The Court observed that the complaint did not
generally challenge the death sentence but only the manner in
which Florida intended to execute him. Notably, the petitioner
conceded that there were other constitutional ways to execute
him. And it appeared that even if the petitioner received the
requested injunction, it would not “leave the State without any

38	
      Id.
39	
      Hill, supra note 24.
40	
      See id.
41	
      Id., 547 U.S. at 579.
42	
      Id.
43	
      Id., 547 U.S. at 580.
44	
      Id.
    Nebraska Advance Sheets
948	287 NEBRASKA REPORTS



other practicable, legal method of executing [the petitioner]
by lethal injection.”45 The Court also observed that “Florida
law [did] not require the department of corrections to use
the challenged procedure.”46 Thus, the petitioner’s “challenge
appear[ed] to leave the State free to use an alternative lethal
injection procedure.”47 Under those circumstances, the Court
concluded that § 1983 was an appropriate vehicle for the peti-
tioner to bring his claim.
   Based on Ryan’s appellate brief, and as we understand it,
he first argues that neither Nelson nor Hill hold that method-
of-execution claims must be brought under § 1983. Instead,
Nelson and Hill hold only that § 1983 was a proper avenue
(but not necessarily the only one) to bring those particular
claims, because they did not fall within the “core” of habeas
corpus. Ryan argues that nothing would have prevented those
claims from being brought as a federal habeas claim. In other
words, Ryan argues that method-of-execution claims, even if
proper under § 1983, can also be brought in federal habeas.
To the extent that Moore concluded otherwise, Ryan claims
we erred.
   We first note that whether Ryan’s position is correct is
unclear. The federal circuit courts, following Nelson and Hill,
are split on whether method-of-execution claims must be
brought under § 1983.48 And more broadly, the federal circuit
courts are split on the overlap, if any, between habeas corpus
and § 1983. While it is clear that a claim which falls within
the “core” of habeas corpus is not cognizable under § 1983,49
what is not so clear is whether a claim that is cognizable under
§ 1983 (falling outside the “core” of habeas corpus) may still
be brought in federal habeas; in other words, whether federal
habeas is limited to “core” claims. The U.S. Supreme Court

45	
      Id.
46	
      Id.
47	
      Id., 547 U.S. at 580-81.
48	
      Compare, e.g., Adams v. Bradshaw, 644 F.3d 481 (6th Cir. 2011), with
      Tompkins v. Secretary, Dept. of Corrections, 557 F.3d 1257 (11th Cir.
      2009), and Rachal v. Quarterman, 265 Fed. Appx. 371 (5th Cir. 2008).
49	
      See Nelson, supra note 23.
                        Nebraska Advance Sheets
	                               STATE v. RYAN	949
	                             Cite as 287 Neb. 938

has not answered that question.50 And the federal circuit courts
are split on that issue.51
   More important, even assuming Ryan is correct, we fail to
see how this is relevant to whether Ryan’s claims are cogni-
zable in postconviction. If a claim is proper under both federal
habeas and § 1983, then it is not proper under postconviction.
This is because a claim which could be brought under both
federal habeas and § 1983 falls outside the “core” of habeas
corpus. That is, it does not attack the fact of the conviction
or the duration of the sentence.52 Such a claim, even if meri-
torious, would not render the judgment void or voidable, as
§ 29-3001 requires. Only a claim which falls within the “core”
of habeas corpus could be cognizable in postconviction; so
whether a method-of-execution claim that is proper under
§ 1983 is also proper under federal habeas is irrelevant to the
issue at hand.
   Ryan also argues that Nelson and Hill implied that under
certain circumstances, a method-of-execution claim could be
viewed as an attack on the sentence itself. If that were so,
then the claim would fall within the “core” of habeas corpus
and, by analogy, would be cognizable in postconviction. Ryan
argues that Nelson and Hill outlined what those circumstances
would be; essentially, where the challenged method of execu-
tion is statutorily mandated and, as a result, the State has no
practicable alternative procedure to implement the death pen-
alty. Ryan argues that those circumstances are present here,
where the procedure is effectively mandated by statute,53 and
that if the State were restrained from executing him under the
current protocol, it would be unable to easily implement an
alternative lethal injection procedure. This was not the case
in Moore, so Ryan argues that it does not control and that

50	
      See Aamer v. Obama, 742 F.3d 1023 (D.C. Cir. 2014).
51	
      See id. (collecting cases). Compare, also, McNabb v. Commissioner Ala.
      Dept. of Corrections, 727 F.3d 1334 (11th Cir. 2013), with Docken v.
      Chase, 393 F.3d 1024 (9th Cir. 2004).
52	
      See Nelson, supra note 23.
53	
      See Lariat Club v. Nebraska Liquor Control Comm., 267 Neb. 179, 673
N.W.2d 29 (2004).
    Nebraska Advance Sheets
950	287 NEBRASKA REPORTS



because his claims are effectively attacks on his sentence,
they are cognizable in postconviction.
   We disagree. We acknowledge that Nelson and Hill inti-
mated that, under certain circumstances, a method-of-execution
challenge might be considered an attack on the sentence (and
therefore cognizable only in federal habeas, and by analogy,
in postconviction).54 But although the Court intimated that, it
did not explicitly hold that. Instead, in Nelson, the Court stated
that if the challenged procedure were statutorily required, there
“might [be] a stronger argument that success on the merits,
coupled with injunctive relief, would call into question the
death sentence itself.”55 And in Hill, the Court noted that under
the circumstances, “injunctive relief could not be seen as bar-
ring the execution of [the petitioner’s] sentence,” and later
noted that “[i]f the relief sought would foreclose execution,
recharacterizing a complaint as an action for habeas corpus
might be proper.”56 So, we do not see Nelson and Hill as clearly
holding that where the challenged procedure is statutorily man-
dated, a method-of-execution claim is effectively an attack on
the sentence.
   More important, regardless what the U.S. Supreme Court
has intimated in Nelson and Hill, we continue to adhere to the
view that a method-of-execution claim cannot be considered an
attack on the sentence itself. To be sure, as the Court stated in
Nelson, “imposition of the death penalty presupposes a means
of carrying it out,” and when a procedure is statutorily required
and found unconstitutional, replacing it with a constitutional
one “impos[es] significant costs on the State and the adminis-
tration of its penal system.”57 And it is also true that the State
“retains a significant interest in meting out a sentence of death
in a timely fashion.”58

54	
      See, Hill, supra note 24; Nelson, supra note 23.
55	
      Nelson, supra note 23, 541 U.S. at 645 (emphasis supplied).
56	
      Hill, supra note 24, 547 U.S. at 581-82 (emphasis supplied).
57	
      Nelson, supra note 23, 541 U.S. at 644.
58	
      Id.
                        Nebraska Advance Sheets
	                                STATE v. RYAN	951
	                              Cite as 287 Neb. 938

   But that does not change the fact that the death pen-
alty, properly imposed, is plainly constitutional.59 Nor does it
change the fact that a method-of-execution claim “does not
directly call into question the ‘fact’ or ‘validity’ of the sentence
itself—by simply altering its method of execution, the State
can go forward with the sentence.”60 Granted, if it’s statutorily
required (as it effectively is here), it would take some time to
adopt a new procedure; but in our view, that does not affect
the validity of the sentence, only the time it takes to carry it
out. And unless and until the U.S. Supreme Court clearly holds
otherwise, on a constitutional basis, we will continue to fol-
low our holdings in Moore (and Torres, Ellis, and Mata) that a
method-of-execution claim, even if successful, would not ren-
der the judgment void or voidable. Such claims are therefore
not cognizable in postconviction.

                          CONCLUSION
   We affirm the district court’s order dismissing Ryan’s
motion without an evidentiary hearing, because Ryan’s motion
failed to state a claim for postconviction relief. Ryan’s sec-
ond claim had no legal basis, and Ryan’s other claims were
method-of-execution claims, which were not cognizable in
postconviction.
                                                   Affirmed.
   Cassel, J., not participating.

59	
      See, e.g., Kansas v. Marsh, 548 U.S. 163, 126 S. Ct. 2516, 165 L. Ed. 2d
429 (2006).
60	
      Nelson, supra note 23, 541 U.S. at 644.